Exhibit 32 Certification Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. 1350) Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. 1350) the undersigned General Partners of TASA Products Limited, a Washington limited partnership (the "Company"), do hereby certify, to the best of such General Partner's knowledge and belief, that: 1. The Annual Report on Form 10-K for the year ended December 31, 2005 (the "Form 10-K) of the Company fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Form 10-K fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/MICHEL E. MAES /s/JAMES R. STEFFEY Michel E. Maes James R. Steffey Co-General Partner Co-General Partner Date: 3-16-10 Date: 3-16-10
